Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Shilo Inn, Bend, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  c/o Shilo Management Corporation
                                  3105 O.B. Riley Road                                            11707 NE Airport Way
                                  Bend, OR 97701                                                  Portland, OR 97220
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Deschutes                                                       Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  3105 O.B. Riley Road Bend, OR 97701
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.shiloinns.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 21-41340-BDL                 Doc 1        Filed 08/13/21           Ent. 08/13/21 20:31:06                 Pg. 1 of 17
Debtor    Shilo Inn, Bend, LLC                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                7211

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                 Case 21-41340-BDL                     Doc 1       Filed 08/13/21             Ent. 08/13/21 20:31:06                Pg. 2 of 17
Debtor    Shilo Inn, Bend, LLC                                                                          Case number (if known)
          Name

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor      See Attachment                                               Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50     million             $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
                 Case 21-41340-BDL                        Doc 1        Filed 08/13/21            Ent. 08/13/21 20:31:06                  Pg. 3 of 17
Debtor   Shilo Inn, Bend, LLC                                                        Case number (if known)
         Name

                             $50,001 - $100,000                       $10,000,001 - $50   million            $1,000,000,001 - $10 billion
                             $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                             $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                Case 21-41340-BDL           Doc 1      Filed 08/13/21          Ent. 08/13/21 20:31:06              Pg. 4 of 17
Debtor    Shilo Inn, Bend, LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 13, 2021
                                                  MM / DD / YYYY


                             X    /s/ Mark Hemstreet                                                      Mark Hemstreet
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Secretary of Shilo Bend Corp., Manager




18. Signature of attorney    X    /s/ Bryan T. Glover                                                      Date August 13, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Bryan T. Glover
                                 Printed name

                                 Stoel Rives LLP
                                 Firm name

                                 600 University Street, Stuie 3600
                                 Seattle, WA 98101
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (206) 624-0900                Email address      bryan.glover@stoel.com

                                 WSBA No. 51045 WA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                 Case 21-41340-BDL                 Doc 1        Filed 08/13/21             Ent. 08/13/21 20:31:06                 Pg. 5 of 17
Debtor     Shilo Inn, Bend, LLC                                                              Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                    Chapter     11
                                                                                                                       Check if this an
                                                                                                                          amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Shilo Inn, Idaho Falls, LLC                                              Relationship to you               Affiliate
District   Western District of Washington             When     11/02/20             Case number, if known             20-42489-BDL
Debtor     Shilo Inn, Nampa Suites, LLC                                             Relationship to you               Affiliate
District   Western District of Washington             When     10/15/20             Case number, if known             20-42349-BDL
Debtor     Shilo Inn, Ocean Shores, LLC                                             Relationship to you               Affiliate
District   Western District of Washington             When     10/15/20             Case number, if known             20-42348-BDL
Debtor     Shilo Inn, Warrenton, LLC                                                Relationship to you               Affiliate
District   Western District of Washington             When     8/13/21              Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 6
                  Case 21-41340-BDL               Doc 1       Filed 08/13/21           Ent. 08/13/21 20:31:06               Pg. 6 of 17
 UNANIMOUS RESOLUTION OF MEMBERS AND MANAGER AUTHORIZING

                         CHAPTER 11 BANKRUPTCY FILING

        A special meeting of the members of Shilo Inn, Bend, LLC, an Oregon limited

 liability company (the "Company") was held on August 31, 2019, at which the following

 resolutions were duly enacted, and the same remain in full force and effect, without

 modification, unless and until a further resolution to the contrary is adopted:

                RESOLVED, that a Petition under the provisions of
                Chapter 11 of Title 11 of the United States Code shall be
                filed by the Company with the United States Bankruptcy
                Court in the event that any of these entities: Shilo Inn,
                Bend, LLC; Shilo Inn, Warrenton, LLC; Shilo Inn, Nampa
                Suites, LLC; or Shilo Inn, Ocean Shores, LLC, is faced
                with a foreclosure sale.


 Dated: August 31, 2019



 By:
        Mark Hemstreet
        Member holding 99.9% membership interests


 By:    Shilo Bend Corp., an Oregon Corporation
        Manager and Member holding 0.1% membership interests


                By: [see secretary certificate and corporate minutes of board meeting]
                Shannon M. Hemstreet, President, Director


                By: [see secretary certificate and corporate minutes of board meeting]
                       Mark S.. Hemstreet, Treasurer, Director


                By: [see secretary certificate and corporate minutes of board meeting]
                       C. Anthony Shippam, Independent Director




Case 21-41340-BDL        Doc 1     Filed 08/13/21     Ent. 08/13/21 20:31:06       Pg. 7 of 17
                                      SHILO BEND CORP.
                                SECRETARY’S CERTIFICATE
I, Mark S. Hemstreet, am the duly elected, qualified and acting Secretary of Shilo Bend Corp., an
Oregon corporation (the “Corporation”), and in such capacity, I have access to and the authority
to certify the books and records of the Corporation. I hereby certify that the attached is a true and
correct copy of the resolutions adopted at a special meeting of the Board of Directors of the
Corporation on August 31, 2019, which resolutions have not been in any way amended, modified,
revoked or rescinded since their adoption and remain in full force and effect as of the date hereof.
IN WITNESS WHEREOF, I have hereunto subscribed my name this 24th day of October, 2019.



                                              Mark S. Hemstreet, Secretary




  Case 21-41340-BDL         Doc 1     Filed 08/13/21     Ent. 08/13/21 20:31:06       Pg. 8 of 17
From:                     David Bristol
To:                       cashippam@smcglobal.net; Mark Hemstreet; Shannon Hemstreet
Cc:                       David B. Golubchik; John-Patrick M. Fritz; Larry Chank
Subject:                  Board Minutes
Date:                     Saturday, August 31, 2019 5:46:32 PM



Minutes of board meetings of Shilo Bend Corp., Shilo Nampa Suites Corp., Shilo Ocean Shores
Corp., and Shilo Warrenton Corp. (the "Companies").

At a duly held board meeting of each of the Companies at 3pm on August 31, 2019, the
following resolution was made upon motion by Shannon Hemstreet, seconded by Mark
Hemstreet and unanimously approved by board members: Shannon Hemstreet, Mark
Hemstreet and C. Anytony Shippam:

          In the event that any one of the Companies are faced with a foreclosure sale, the
          Companies and its officers and managers are authorized to file bankruptcy
          protection under the United States Bankruptcy Code.

Thank you for your participation in this meeting called on short notice.

Enjoy the holiday weekend.

Best Regards,

David

David G. Bristol
General Counsel
Shilo Management Corporation
11707 NE Airport Way, Portland, Oregon 97220
Phone: (503) 641-6565 | Cell: (503) 997-4653 (Preferred)
david.bristol@shiloinns.com | www.shiloinns.com
ATTORNEY-CLIENT PRIVILEGED; DO NOT FORWARD WITHOUT PERMISSION
CONFIDENTIALITY NOTICE: This e-mail contains confidential and privileged information. It is intended only for the use of the individual(s) named as
recipients. If you are not the intended recipient of this e-mail, please notify the sender and please do not deliver, distribute or copy this e-mail, or
disclose its contents or take any action in reliance on the information it contains.




 Case 21-41340-BDL                         Doc 1          Filed 08/13/21                 Ent. 08/13/21 20:31:06                        Pg. 9 of 17
 Fill in this information to identify the case:
 Debtor name Shilo Inn, Bend, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                      Check if this is an
                                                WASHINGTON
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Bankers                                                                                                                                                           $3,408.00
 Insurance Company
 PO Box 731178
 Dallas, TX
 75373-1178
 Cascade Natural                                                                                                                                                            $1,939.34
 Gas Corp
 PO Box 5600                     541-382-6464
 Bismarck, ND
 58506-5600
 City of Bend Water                                                                                                                                                         $9,418.28
 and Sewer
 PO Box 34533                    541-388-5515
 Seattle, WA
 98124-1533
 HD Supply                                                                                                                                                                $13,253.12
 PO Box 509058
 San Diego, CA                   800-798-8888
 92150-9058
 Liberty Mutual                                                                                                                                                             $2,681.00
 Insurance Group
 PO Box 85307                    503-239-5800
 San Diego, CA
 92186-5307
 Republic Services                                                                                                                                                          $1,045.03
 PO Box 504
 Bend, OR                         541-382-2263
 97709-0504
 Taskar Kibbee &                                                                                                                                                            $2,000.00
 Associates, PC
 4900 SW Griffith Dr.            (503) 644-7933
 Suite 269
 Beaverton, OR
 97005




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                    Case 21-41340-BDL                         Doc 1      Filed 08/13/21              Ent. 08/13/21 20:31:06                        Pg. 10 of 17
 Fill in this information to identify the case:

 Debtor name         Shilo Inn, Bend, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 13, 2021                         X /s/ Mark Hemstreet
                                                                       Signature of individual signing on behalf of debtor

                                                                       Mark Hemstreet
                                                                       Printed name

                                                                       Secretary of Shilo Bend Corp., Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




              Case 21-41340-BDL                          Doc 1          Filed 08/13/21            Ent. 08/13/21 20:31:06        Pg. 11 of 17
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Shilo Inn, Bend, LLC                                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Mark Hemstreet                                                                       99.9%
 c/o Shilo Management Corporation
 11707 NE Airport Way
 Portland, OR 97220

 Shilo Bend Corp                                                                      .1%
 c/o Shilo Management Corporation
 11707 NE Airport Way
 Portland, OR 97220


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Secretary of Shilo Bend Corp., Manager of the corporation named as the debtor in this case, declare under
penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best
of my information and belief.



 Date August 13, 2021                                                         Signature /s/ Mark Hemstreet
                                                                                            Mark Hemstreet

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




              Case 21-41340-BDL                          Doc 1         Filed 08/13/21         Ent. 08/13/21 20:31:06                    Pg. 12 of 17
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Shilo Inn, Bend, LLC                                                                           Case No.
                                                                                    Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Secretary of Shilo Bend Corp., Manager of the corporation named as the debtor in this case, hereby verify that the attached list

of creditors is true and correct to the best of my knowledge.




 Date:       August 13, 2021                                             /s/ Mark Hemstreet
                                                                         Mark Hemstreet/Secretary of Shilo Bend Corp., Manager
                                                                         Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy



              Case 21-41340-BDL                          Doc 1         Filed 08/13/21       Ent. 08/13/21 20:31:06      Pg. 13 of 17
x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        AMERICAN BANKERS INSURANCE COMPANY
                        PO BOX 731178
                        DALLAS, TX 75373-1178


                        ATTY GENERAL FOR STATE OF WA
                        BANKRUPTCY & COLLECTIONS UNIT
                        800 FIFTH AVENUE, 20TH FLOOR
                        SEATTLE, WA 98104


                        CASCADE NATURAL GAS CORP
                        PO BOX 5600
                        BISMARCK, ND 58506-5600


                        CITY OF BEND TRT
                        FINANCE DEPT / TRT
                        PO BOX 1024
                        BEND, OR 97709


                        CITY OF BEND WATER AND SEWER
                        PO BOX 34533
                        SEATTLE, WA 98124-1533


                        DAVID CRISWELL
                        LANE POWELL PC
                        601 SW SECOND AVENUE
                        SUITE 2100
                        PORTLAND, OR 97204


                        DEPARTMENT OF REVENUE
                        955 CENTER STREET NE
                        PORTLAND, OR 97220


                        DESCHUTES COUNTY TAX COLLECTOR
                        PO BOX 7559
                        PORTLAND, OR 97708-7559


                        DUANE MORRIS LLP
                        SPEAR TOWER
                        ONE MARKET PLAZA
                        SUITE 2200
                        SAN FRANCISCO, CA 94105


                        HD SUPPLY
                        PO BOX 509058
                        SAN DIEGO, CA 92150-9058



    Case 21-41340-BDL   Doc 1   Filed 08/13/21   Ent. 08/13/21 20:31:06   Pg. 14 of 17
                    LIBERTY MUTUAL INSURANCE GROUP
                    PO BOX 85307
                    SAN DIEGO, CA 92186-5307


                    MARK HEMSTREET
                    C/O SHILO MANAGEMENT CORPORATION
                    11707 NE AIRPORT WAY
                    PORTLAND, OR 97220


                    REPUBLIC SERVICES
                    PO BOX 504
                    BEND, OR 97709-0504


                    RSS WFCM2015NXS4-OR SIB LLC
                    790 NW 107TH AVENUE
                    SUITE 400
                    MIAMI, FL 33172


                    SHILO FRANCHISE INTERNATIONAL
                    11707 NE AIRPORT WAY
                    PORTLAND, OR 97220


                    SHILO MANAGEMENT CORP
                    11707 NE AIRPORT WAY
                    PORTLAND, OR 97220


                    SHILO MANAGEMENT CORPORATION
                    11707 NE AIRPORT WAY
                    PORTLAND, OR 97220


                    SMALL BUSINESS ADMINISTRATION
                    10737 GATEWAY WEST, #300
                    EL PASO, TX 79935


                    STATE OF OREGON LODGING TAX
                    OREGON DEPT OF REVENUE
                    PO BOX 14110
                    SALEM, OR 97309-0910


                    TASKAR KIBBEE & ASSOCIATES, PC
                    4900 SW GRIFFITH DR.
                    SUITE 269
                    BEAVERTON, OR 97005




Case 21-41340-BDL   Doc 1   Filed 08/13/21   Ent. 08/13/21 20:31:06   Pg. 15 of 17
                    UNITED STATES ATTORNEYS OFFICE
                    ATTN: BANKRUPTCY ASSISTANT
                    700 STEWART STREET, ROOM 5220
                    SEATTLE, WA 98101




Case 21-41340-BDL   Doc 1   Filed 08/13/21   Ent. 08/13/21 20:31:06   Pg. 16 of 17
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Shilo Inn, Bend, LLC                                                                           Case No.
                                                                                    Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Shilo Inn, Bend, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Mark Hemstreet
 c/o Shilo Management Corporation
 11707 NE Airport Way
 Portland, OR 97220




 None [Check if applicable]




 August 13, 2021                                                       /s/ Bryan T. Glover
 Date                                                                  Bryan T. Glover
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Shilo Inn, Bend, LLC
                                                                       Stoel Rives LLP
                                                                       600 University Street, Stuie 3600
                                                                       Seattle, WA 98101
                                                                       (206) 624-0900
                                                                       bryan.glover@stoel.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy



              Case 21-41340-BDL                          Doc 1         Filed 08/13/21        Ent. 08/13/21 20:31:06    Pg. 17 of 17
